DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 January 2021 has been entered.
 
Status of the Claims
The amendment received on 06 January 2021 has been acknowledged and entered.  
Claims 20-21 and 24 have been amended.  
Claims 1-19, 22-23, and 33-49 have been canceled.  
No new claims have been added.  
Claims 20-21 and 24-32 are currently pending.    

 			Response to Amendments and Arguments
Applicant's arguments filed 06 January 2021 have been fully considered but they are not persuasive.
Applicant argues (in REMARKS, pages 6-7), that the Office rejects claims 20-21 and 24-32 under 35 U.S.C. § 101 as being patent ineligible… In response, the Office fails to establish a prima facie case under MPEP § 2106.07(a) that claims 20-21 and 24-32 are patent ineligible.  Moreover, in concluding that the claims recite an abstract idea, the Office oversimplifies the 
 	In response to Applicant’s arguments, the Examiner respectfully disagrees.  First, the Examiner has established that the claims as a whole recite a method of organizing human activity, because the limitations, under their broadest reasonable interpretation, covers performance of the limitations by commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and/or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) but for the recitation of generic computer components.  Secondly, unlike McRO’s claims which are directed to an improvement in computer-related technology (allowing computers to produce "accurate and realistic lip synchronization and facial expressions in animated characters" that previously could only be produced by human animators), Applicant’s claims appear to be business solution to determining a discount rate for shippers, not an overall improvement to the computing system or to another technology.  Simply implementing the abstract idea on a generic computer or merely using a computer as a tool to perform an abstract idea cannot identify a threshold number of additional postage indicia…” and “determine a shipping strategy for said shipper that indicates shipping tasks…” steps of claim 20 are also “mental processes” (e.g. observations, evaluations, judgments, and opinions) as the limitations/steps may be practically performed in the human mind.  Lastly, Applicant has not shown a teaching in the specification on how the invention improves a technology nor established a clear nexus between the claim language and the improvement to technology where both the claims and the specification should support the asserted technical improvement.  
Applicant argues (in REMARKS, pages 7-8), that A.  The Office fails to establish a prima facie case of patent ineligibility…In rejecting claim 20, the Office lists the claim features, but does not explain why or how those features correspond to commercial or legal interactions, managing personal behavior or relationships or interactions between people, or both. See Action at 11. The Office merely asserts that the features of claim 20 constitute commercial or legal interactions or managing personal behavior without providing reasoning or analysis in support of the assertion. Therefore, Applicant respectfully submits that the Office has failed to comport with the requirements under MPEP § 2106.07(a) for establishing a prima facie case of patent ineligibility of claim 20.
In response to Applicant’s argument, the Examiner respectfully disagrees. The limitations of:  “store a database of addresses known to exist and be accurate”; “aggregate a first set of shippers of a plurality of shippers to form a first group of shippers”; “cleanse one or more addresses associated with a plurality of postal items…”;  “track usage information about said plurality of postal items…”; “track a delivery service quality from multiple address points associated with one or more postal items…”; “generate a forecast indicating a savings total…”; “create customized rate tables for said plurality of shippers…”; ”determine, based on said maintain a plurality of trusted accounts for purchasing postage value…”; and “display said total savings…”, as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitations by commercial or legal interactions (marketing or sales activities or behaviors; business relations) and/or managing personal behavior or relationships or interactions between people (teaching, and following rules or instructions) but for the recitation of generic computer components.  Furthermore, the “identify a threshold number of additional postage indicia…”; and “determine a shipping strategy for said shipper that indicates shipping tasks…” limitations of claim 20 are also “mental processes” as the limitations may be practically performed in the human mind.  Still further, the “generating,” “encoding,” and “scan” steps are recited at a high level of generality (i.e. as a means of ….The computer processor/system that performs the generate, encoding, and scan steps is also recited at a high level or generality, and merely automates the generate, encoding, and scan steps.   Therefore, the Examiner maintains the claims recite an abstract idea without significantly more. 
Applicant argues (in REMARKS, page 8), that additionally, the Office’s rejection of claims 21 and 24-32 are incomplete. MPEP § 2106.07(a) requires a full analysis under step 2A, prongs one and two, and under step 2B of each claim, not just the independent claim. Yet, in rejecting the dependent claims, the Office merely refers to the alleged reasoning applied to reject independent claim 20 without providing a detailed analysis under MPEP § 2106 for each dependent claim. For example, in rejecting claim 21, the Office states that claim 21 is “directed to a mental process as described in claim 20… The rejection of the remaining dependent claims are similarly inconsistent with the standard for a prima facie case as delineated in MPEP § 2106.07(a). Accordingly, Applicant respectfully requests withdrawal of the rejection under 35 U.S.C. § 101 or, alternatively, reissuance of the Action with analysis that satisfies the standard of MPEP § 2106.07(a) for a prima facie case of patent ineligibility.

Opinions).  Further, “display said forecasted second savings total” in claim 21; and “display said customized rate table” in claim 27, add insignificant extra-solution activity to the abstract idea - see MPEP 2106.05(g).  Still further, “prevent a cleansed address…” in claim 21; “encoding mail-piece specific identification…” in claim 24 is further directed to economic practices; “create ...a customized rate table” in claims 25 and 26 is further directed to economic practices and/ or commercial or legal interactions; “provide a second discounted potage rate” in claim 29 is further directed to economic practices and/ or commercial or legal interactions; “ charge a fee” in claim 31 is further directed to economic practices and/ or commercial or legal interactions; and “provide information” in claim 32 is further directed to economic practices and/ or commercial or legal interactions; and claims 28 and 30 merely narrow the previously recited abstract idea limitations.
Applicant argues (in REMARKS, page 9), that B. The Office fails to consider the claims as a whole…In alleging the claim 20 recites a mental processes, because two features of claim 20 supposedly can be performed mentally, the Office violates the principle of a holistic claim analysis. Rather than examining each element, the Office should consider the elements holistically and in their entirety. Had the Office done so, the Office would not have concluded that claim 20 recites a mental process.
 	In response to Applicant’s argument, the Examiner respectfully notes that claim 20 as a whole, includes processes that, under their broadest reasonable interpretation, covers performance of the limitations by commercial or legal interactions (including agreements in managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) but for the recitation of generic computer components.  
Applicant argues (in REMARKS, pages 9-10), that C.  The Office oversimplifies the claims.  The Office’s characterization of claims 20-21 and 24-32 is a violation of the principle established in Enfish and McRO that the claims should not be oversimplified such that specific requirements of the claims are ignored. Applicant submits that the Office failed to account for the requirements of claim 20…In rejecting claims 20-21 and 24-32, the Office has violated the foregoing principle.  For example, the Office states that claim 20 recites the abstract idea of a mental process, because the features of “identify a threshold number of additional postage indicia that must be obtained by said shipper in order to obtain a higher discounted postage rate” and “determine a shipping strategy for said shipper that indicates future shipping tasks to be completed by different shippers of said plurality of shippers to achieve said higher discount rate, wherein said shipping strategy identifies one or more delivery service providers for said future shipping tasks and a timing criteria for completing said future shipping tasks” can allegedly be performed in a person’s mind. See Action at 11.
 	In response to Applicant’s arguments, the Examiner respectfully notes that first, claim 20 as a whole recites a method of organizing human activity.  However, the limitations of claim 20, under their broadest reasonable interpretation, covers performance of the limitations by commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and/or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) but for the recitation of generic computer components.  Secondly, unlike McRO’s claims which are directed to an improvement 
Applicant argues (in REMARKS, pages 11-12), that without conceding that the foregoing features can be performed in the human mind, the Office’s conclusion is an oversimplification of the claims. For instance, the Office neglects to consider at least the following features of claim 20 that undoubtedly cannot be performed in the human mind:
a computer processor of said facilitator system, said computer processor communicatively coupled to the memory and configured to: 

generate postage indicia for said plurality of postal items mailed by said plurality of shippers based at least in part on the one or more addresses and cleansed addresses, wherein each postage indicium of the generated postage indicia comprises an intelligent barcode, and wherein generation of each intelligent barcode comprises encoding information identifying a particular shipper of the plurality of shippers into the intelligent barcode for each postal item of said plurality of postal items;

track usage information about said plurality of postal items based on each postage indicium generated for said plurality of shippers by said facilitator system, wherein said usage information is tracked based on shipper identifying information encoded into said intelligent barcode of each postage indicium and scans of said plurality of postal items during delivery of said plurality of postal items by one or more delivery service providers, wherein the usage information comprises information associated with said postage indicia used by said plurality of shippers to mail each postal item of said plurality of postal items;

track a delivery service quality from multiple address points associated with one or more postal items of said plurality of postal items based on data collected during said scans of said intelligent barcode during said delivery of said plurality of postal items;

an interactive graphical user interface configured to display said total savings, said threshold, said customized rate table, said forecasted savings, and said shipping strategy to said plurality of shippers, wherein each shipper interacts with said interactive graphical user interface to generate said forecasted savings and said shipping strategy, wherein, for a particular shipper, information presented via the graphical user interface is

determined based on shipping activity of said particular shipper, and wherein, when said particular shipper is part of said first set of shippers, said information presented to said particular shipper includes at least some information determined based on shipping activity of other shippers of said first set of shippers but does not display shipping activity of other shippers of said first set of shippers.
	
	In response to Applicant’s argument the Examiner respectfully disagrees.  Applicant continue to argue one judicial exception, “mental process” for claim 20, although the Examiner has asserted that claim 20 as a whole, includes processes that, under their broadest reasonable interpretation, covers performance of the limitations by commercial or legal interactions and/or managing personal behavior or relationships or interactions between people but for the recitation of generic computer components.  Therefore, the Examiner maintains the claims are ineligible.

Applicant argues (in REMARKS, page 12), that as another example, in concluding that claim 20 recites a commercial or legal interaction or managing personal behavior, the Office fails to account for or consider that the features of claim 20, individually or as a whole, recite specific steps (i.e., logic) to enhance a functionality of a facilitator system. For instance, claim 20 recites:
a computer processor of said facilitator system, said computer processor communicatively coupled to the memory and configured to: 

generate postage indicia for said plurality of postal items mailed by said plurality of shippers based at least in part on the one or more addresses and cleansed addresses, wherein each postage indicium of the generated postage indicia comprises an intelligent barcode, and wherein generation of each intelligent barcode comprises encoding information identifying a particular shipper of the plurality of shippers into the intelligent barcode for each postal item of said plurality of postal items.

delivery service quality, since the intelligent barcode “contains not only zip code information but also mailer identification information and mail piece-specific identification information. This additional information could allow delivery service quality to be measured, could provide mailers with service information on their mail, and could provide the delivery service provider and/or facilitator with diagnostic tools.” See Specification at para. [0098], Thus, the Office’s conclusion that the claims are somehow just commercial or legal interactions or managing personal behavior is an oversimplification of the claims.   Hence, the Office’s conclusion of patent ineligibility under 35 U.S.C. § 101 is incorrect, because the conclusion fails to account for the specific features of the claims. Consequently, Applicant respectfully requests withdrawal of the rejections.
	In response to Applicant’s argument, the Examiner respectfully disagrees.  Again, Applicant appears to be referencing a business solution to a business problem which enhances delivery service quality, and not a technical solution to a technical problem which for instance, enhances performance of the computing system, thereby integrating the judicial exception into practical application.  The Examiner has evaluated the specification and the claim to ensure that a technical explanation of the asserted improvement is present in the specification, and that the claim reflects the asserted improvement.  However, the Examiner has found that a person of ordinary skill in the art, when consulting the claims and specification, would clearly understand the invention does not improve technology as applicant asserts.  Therefore, the Examiner is unpersuaded by Applicant’s argument.	
Applicant argues (in REMARKS, pages 13-14), that D. The claims do not recite an abstract idea.  A proper analysis conducted in accordance with MPEP § 2106 reveals that claims 20-21 and 24-32 do not recite an abstract idea. MPEP § 2106.04(II)(A)(1) requires examiners to “distinguish claims that recite an exception (which require further eligibility 
The claims of the pending application are similar in that they do not recite commercial or legal interactions or managing interactions between people. For example, claim 20 recites:
a computer processor of said facilitator system, said computer processor communicatively coupled to the memory and configured to: . . .

generate postage indicia for said plurality of postal items mailed by said plurality of shippers based at least in part on the one or more addresses and cleansed addresses, wherein each postage indicium of the generated postage indicia comprises an intelligent barcode, and wherein generation of each intelligent barcode comprises encoding information identifying a particular shipper of the plurality of shippers into the intelligent barcode for each postal item of said plurality of postal items.

Additionally, claim 20 recites:

track usage information about said plurality of postal items based on each postage indicium generated for said plurality of shippers by said facilitator system, wherein said usage information is tracked based on shipper identifying information encoded into said intelligent barcode of each postage indicium and scans of said plurality of postal items during delivery of said plurality of postal items by one or more delivery service providers, wherein the usage information comprises information associated with said postage indicia used by said plurality of shippers to mail each postal item of said plurality of postal items;

track a delivery service quality from multiple address points associated with one or more postal items of said plurality of postal items based on data collected during said scans of said intelligent barcode during said delivery of said plurality of postal items.

Moreover, claim 20 recites:
	
an interactive graphical user interface configured to display said total savings, said threshold, said customized rate table, said forecasted savings, and said shipping strategy to said plurality of shippers, wherein each shipper interacts with said interactive graphical user interface to generate said forecasted savings and said shipping strategy, 

Accordingly, claim 20 includes features directed to implementation of facilitator system that has particular functionality. Thus, claim 20 does not recite commercial or legal interactions or managing interactions between people.
	In response to Applicant’s argument, the examiner respectfully disagrees.  The recitation of a “computer processor of said facilitator system” and an “interactive interface” in this claim does not negate the Commercial Activity and/or Managing Personal Behavior or Relationships or Interactions Between People of the limitations because the claim merely uses the processor.  Further, the sub-groupings (e.g. commercial or legal interactions, and managing personal behavior, relationships or interactions between people) encompass both activity of a single person and activity that involves multiple people, and thus, certain activity between a person and a computer may fall within the “certain methods of organizing human activity” grouping. The number of people involved in the activity is not dispositive as to whether a claim limitation falls within this grouping.  Instead, the determination should be based on whether the activity itself falls within one of the subgroupings.  Therefore, the Examiner maintains the claims recites a methods of organizing human activities.  
Applicant argues (in REMARKS, pages 14-16), that in this regard, claim 20 is distinguishable from claims cited in MPEP § 2106.04(a)(2)(II)(B) and (C) as examples of claims that recite the abstract idea of commercial or legal interactions or managing interactions between people… A theme unifying the foregoing examples is that the claims seek to capture a fundamental economic, legal, or social interaction. Further, the claims of the foregoing examples lack implementational details. In contrast, the claims of the currently pending application do not 
a computer processor of said facilitator system, said computer processor communicatively coupled to the memory and configured to: generate postage indicia for said plurality of postal items mailed by said plurality of shippers based at least in part on the one or more addresses and cleansed addresses, wherein each postage indicium of the generated postage indicia comprises an intelligent barcode, and wherein generation of each intelligent barcode comprises encoding information identifying a particular shipper of the plurality of shippers into the intelligent barcode for each postal item of said plurality of postal items.

The Specification explains that the foregoing feature enables a facilitator system to generate postage indicia for a plurality of shippers in which the postage indicia are encoded with identification information configured to identify the shipper, thereby reducing opportunities for fraudulent use of deliver services and improving an ability of postal items to be processed in a delivery service provider mail stream. See Specification at para. [0100],
Additionally, claim 20 recites:
track usage information about said plurality of postal items based on each postage indicium generated for said plurality of shippers by said facilitator system, wherein said usage information is tracked based on shipper identifying information encoded into said intelligent barcode of each postage indicium and scans of said plurality of postal items during delivery of said plurality of postal items by one or more delivery service providers, wherein the usage information comprises information associated with said postage indicia used by said plurality of shippers to mail each postal item of said plurality of postal items.

As explained in the Specification, the identification information encoded in the postage indicia enhances the functionality of the facilitator system by enabling the facilitator system to track shippers’ usage of shipping services by monitoring scans of the generated postage indicia via infrastructure of the delivery service provider mail streams. See Specification at paras. 
	In response to Applicant’s arguments, the Examiner respectfully disagrees.  According to MPEP 2106.04(a)(2)(I), the method of organizing human activity also includes “fundamental economic principles or practices” which further includes as an example, using a marking affixed to the outside of a mail object to communicate information about the mail object, i.e., the sender, recipient, and contents of the mail object, Secured Mail Solutions LLC v. Universal Wilde, Inc.  However, Applicant’s claim clearly include subject matter that describes sales activities or behaviors, and business relations.  The fact that claim 20 recites a “computer processor,” “facilitator system” and ”an interactive interface” in this claim does not negate the Commercial Activity and/or Managing Personal Behavior or Relationships or Interactions Between People of the limitations because the claim merely uses the processor/facilitator system/interactive.  The number of people involved in the activity is not dispositive as to whether a claim limitation falls within this grouping (e.g. interactive interface displaying forecasted savings and shipping strategies to shippers).  Instead, the determination should be based on 
Applicant argues (in REMARKS, pages 16-18), that E. The claims cannot be performed in the human mind… Claim 20 recites features that cannot practically be performed in the human mind. For example, claim 20 recites:
a computer processor of said facilitator system, said computer processor communicatively coupled to the memory and configured to: generate postage indicia for said plurality of postal items mailed by said plurality of shippers based at least in part on the one or more addresses and cleansed addresses, wherein each postage indicium of the generated postage indicia comprises an intelligent barcode, and wherein generation of each intelligent barcode comprises encoding information identifying a particular shipper of the plurality of shippers into the intelligent barcode for each postal item of said plurality of postal items;

track usage information about said plurality of postal items based on each postage indicium generated for said plurality of shippers by said facilitator system, wherein said usage information is tracked based on shipper identifying information encoded into said intelligent barcode of each postage indicium and scans of said plurality of postal items during delivery of said plurality of postal items by one or more delivery service providers, wherein the usage information comprises information associated with said postage indicia used by said plurality of shippers to mail each postal item of said plurality of postal items;

track a delivery service quality from multiple address points associated with one or more postal items of said plurality of postal items based on data collected during said scans of said intelligent barcode during said delivery of said plurality of postal items; . . .

create customized rate tables for said plurality of shippers based on said tracked usage information, wherein postage rates included in a customized rate table generated for a first shipper include customized shipping rate determined based on tracked usage information and on forecasted future shipping activity of said first shipper, and wherein a customized rate table for a shipper included in said first set of shippers is based at least in part on tracked usage information and on forecasted future shipping activity of said first set of shippers;

an interactive graphical user interface configured to display said total savings, said threshold, said customized rate table, said forecasted savings, and said shipping strategy to said plurality of shippers, wherein each shipper interacts with said interactive graphical user interface to generate said forecasted savings and said shipping strategy, wherein, for a particular shipper, information presented via the graphical user interface is determined based on shipping activity of said particular shipper, and wherein, when said particular shipper is part of said first set of shippers, said information presented to said 

display shipping activity of other shippers of said first set of shippers.

The human mind cannot practically “generate postage indicia . . . wherein each postage indicium . . .comprises an intelligent barcode.” Further, the human mind cannot practically “track usage information . . .wherein said usage information is tracked based on shipper identifying information encoded into said intelligent barcode of each postage indicium.” Nor can the human mind practically “track a delivery service quality from multiple address points associated with one or more postal items of said plurality of postal items based on data collected during said scans of said intelligent barcode during said delivery of said plurality of postal items.” Moreover, the human mind lacks “an interactive graphical user interface configured to display said total savings, said threshold, said customized rate table, said forecasted savings, and said shipping strategy to said plurality of shippers, wherein each shipper interacts with said interactive graphical user interface to generate said forecasted savings and said shipping strategy.” Thus, claim 20 cannot practically be performed in the human mind.
In response to Applicant’s arguments, the Examiner respectfully disagrees for reasons stated above regarding the claim as reciting a method of organizing human activity.
Applicant argues (in REMARKS, pages 18-19), that F. The claims integrate the alleged abstract idea into a practical application… The Specification includes sufficient details such that a person of ordinary skill in the art would conclude that the disclosure provides an improvement. For example, the facilitator system described in the Specification is capable of generating postage indicia for a plurality of shippers in which the postage indicia are encoded with identification information that identifies the shipper, thereby meeting known shipper requirements of delivery service providers and reducing opportunities for fraudulent use of 
 	In response to Applicant’s argument, the Examiner respectfully disagrees.  First, Applicant has not shown a teaching in the specification on how the invention improves a technology or the performance of the computer processing system nor established a clear nexus between the claim language and the improvement to technology where both the claims 
Applicant argues (in REMARKS, page 19), that additionally, the Specification describes how the facilitator system maintains a database of addresses that are known to exist and be accurate and how this database is used to cleanse addresses specified by shippers in order to ensure that addresses are accurate, which improves processing of shipments through the mail streams of delivery service providers. The Specification also explains how the facilitator system maintains trusted postage value accounts that may be used to purchase postage value and how the trusted accounts may include an aggregate account that includes records for a plurality of shippers that have been aggregated, thereby enabling aggregated shippers to be treated as a single entity for purposes of obtaining postage rates while maintaining records of each aggregated shipper individually. As above, the Specification describes many features that a person of skill in the art would recognize as providing improvements over existing facilitator systems.
 	In response to Applicant’s arguments, the Examiner respectfully disagrees.  Again, Applicant appears to be referencing a business solution to a business problem, not a technological solution to a technological problem.  Therefore, the Examiner maintains that the claims are ineligible.
Applicant argues (in REMARKS, pages 19-20), that further, the claims reflect the disclosed improvements. For example, claim 20 recites:


generate postage indicia for said plurality of postal items mailed by said plurality of shippers based at least in part on the one or more addresses and cleansed addresses, wherein each postage indicium of the generated postage indicia comprises an intelligent barcode, and wherein generation of each intelligent barcode comprises encoding information identifying a particular shipper of the plurality of shippers into the intelligent barcode for each postal item of said plurality of postal items.

The foregoing feature corresponds to the improvement of generating postage indicia for a plurality of shippers in which the postage indicia are encoded with identification information that identifies the shipper. Additionally, through these postage indicia, the system is capable of tracking using information and delivery service quality as noted in the following feature of claim 20:
track usage information about said plurality of postal items based on each postage indicium generated for said plurality of shippers by said facilitator system, wherein said usage information is tracked based on shipper identifying information encoded into said intelligent barcode of each postage indicium and scans of said plurality of postal items during delivery of said plurality of postal items by one or more delivery service providers, wherein the usage information comprises information associated with said postage indicia used by said plurality of shippers to mail each postal item of said plurality of postal items;

track a delivery service quality from multiple address points associated with one or more postal items of said plurality of postal items based on data collected during said scans of said intelligent barcode during said delivery of said plurality of postal items.

By enabling such tracking, the system is further able to create customized rate tables as established by the following feature of claim 20:
create customized rate tables for said plurality of shippers based on said tracked usage information, wherein postage rates included in a customized rate table generated for a first shipper include customized shipping rate determined based on tracked usage information and on forecasted future shipping activity of said first shipper, and wherein a customized rate table for a shipper included in said first set of shippers is based at least in part on tracked usage information and on forecasted future shipping activity of said first set of shippers.

As explained above, these customized rate tables enable the facilitator system to maintain trusted postage value accounts as described by the following feature of claim 20:
maintain a plurality of trusted accounts for purchasing postage value in accordance with rates specified in said custom rate tables, the plurality of postage accounts including a first trusted account corresponding to said first set of shippers and including a plurality of records, each record of said plurality of records corresponding to a different shipper of said first set of shippers, wherein said plurality of postage accounts includes additional postage accounts corresponding to other shippers of said plurality of shippers that are not included in said first set of shippers.

Thus, consistent with MPEP § 2106.06(a), the claims reflect the technological improvements described in the Specification.
In response to Applicant’s argument, the Examiner respectfully disagrees.  Again, Applicant appears to be referencing a business solution to a business problem which enhances delivery service quality, and not a technical solution to a technical problem which for instance, enhances performance of the computing system, thereby integrating the judicial exception into practical application.  The Examiner has evaluated the specification and the claim to ensure that a technical explanation of the asserted improvement is present in the specification, and that the claim reflects the asserted improvement.  However, the Examiner has found that a person of ordinary skill in the art, when consulting the claims and specification, would clearly understand the invention does not improve technology as applicant asserts.  Therefore, the Examiner is unpersuaded by Applicant’s argument.
Applicant argues (in REMARKS, pages 22-23), that in this manner, the claims are similar to claim 17 at issue in Enfish v. Microsoft, 822 F.3d 1327, which the Court found to be directed to a specific improvement to computer functionality… In reversing the district court and holding claim 17 to be patent-eligible, the Federal Circuit found that, even though claim 17 could be executed on a general purpose computer, claim 17 was directed to “a specific type of data 
Just as claim 17 of Enfish was directed to a specific type of data structure designed to improve an operation of a computer, the currently pending claims recite specific steps (i.e., logic) to enhance the functionality and utility of a facilitator system in the manner described above.  In rejecting the assertion that the claims of the pending application enhance the functionality of a computing system, the Office asserts that “[applicant appears to be referencing a business solution to a business problem, and not a technical solution to a technical problem” and “[sjimply implementing an abstract idea on a generic computer is not a practical application of the abstract idea.” See Action at 3-4. If the Office had applied the same reasoning to the claims at issue in Enfish, the Office would have reached the same erroneous conclusion that it reached in rejecting the claims of the currently pending application… Enfish enhanced the operation of a general purpose computer, the currently pending claims enhance the functionality and utility of a facilitator system for the reasons articulated above.  Consequently, claims 20 and 24-32 integrate the alleged abstract idea into a practical application of a specific improvement to the functionality of a computer. Hence, claims 20 and 24-32 are patent eligible.
In response to Applicant’s arguments, the Examiner respectfully disagrees.  Unlike Enfish, Applicant’s claims do not specifically improve computer functionality; they merely use computer functionality.  For instance, the claims are not directed to a solution to a “technical problem”. Nor do the claims attempt to solve “a challenge particular to the internet.”  Therefore, the claims do not provide an inventive concept or integrate the judicial exception into practical application.       
Applicant argues (in REMARKS, pages 23-25), that G. The combination of claim elements amounts to significantly more than the abstract idea.  MPEP § 2106.05(d) specifies that “[i]f the additional element (or combination of elements) is a specific limitation 
Claim 2 of Example 21 recites:
2. A method of distributing stock quotes over a network to a remote subscriber computer, the method comprising:
providing a stock viewer application to a subscriber for installation on the remote subscriber computer… formats the stock quote alert into data blocks according to said information format; and transmits the formatted stock quote alert over a wireless communication channel to a wireless device associated with a subscriber based upon the destination address and transmission schedule, wherein the alert activates the stock viewer application to cause the stock quote alert to display on the remote subscriber computer and to enable connection via the URL to the data source over the Internet when the wireless device is locally connected to the remote subscriber computer and the remote subscriber computer comes online.
See July Examples at 2-3. In assessing the patent-eligibility of claim 2, the Office concluded that claim 2 recites an abstract idea, because the “recited steps of comparing and organizing data for transmission are mental processes.” Id. at 4. However, the Office determined that claim 2 was eligible, because the features of claim 2, considered as a whole and as an ordered combination, amounted to significantly more than organizing and comparing data. Id. Even though claim 2 was directed to solving a business problem of “distributing stock quotes to selected remote devices,” the Office did not consider this fact in its patentability analysis.  Just as claim 2 was deemed patent-eligible, because the ordered combination of features amounted to significantly more than an abstract idea, claim 20 of the pending application, when considered as a whole and as an ordered combination, amounts to significantly more than the abstract idea of a commercial or legal interaction, managing personal behavior or relationships or interactions between people, mental processes, or any of the foregoing.   

	In response to Applicant’s argument, the Examiner respectfully disagrees.  While claim 20 recites the additional elements of “a system,” “computer processor,” “an address database,” and “interactive graphical user interface” to perform the store, aggregate, cleanse, generate, track, track, generate, create, determine, identify, determine, maintain, and display steps, the claimed computer components are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea (i.e. as a generic processor performing a generic computer function of the store, aggregate, cleanse, generate, track, track, generate, create, determine, identify, determine, maintain, and display) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Further, each of the additional limitations is no more than mere instructions to apply the exception using generic computer components (address database, computer processor, computer, and interactive graphical user interface).; and the combination of these additional elements is no more than mere instructions to apply the exception using a generic 
Applicant argues (in REMARKS, page 25), that H. The dependent claims are patent-eligible.  As established above, claim 20 is patent-eligible. Accordingly, the dependent claims are patent-eligible, at least by virtue of depending from patent-eligible claims. Further, the dependent claims are patent-eligible in their own right. For example, claim 21 recites “wherein said cleaning is configured to prevent a cleansed address from being converted into a non-cleansed address.” In this manner, address accuracy can be maintained and can be protected from attempts to tamper with the accuracy of the address database. Thus, claim 21 provides a technological improvement by preventing tampering with cleansed addresses.  As another example, claim 24 recites “wherein generation of each intelligent barcode further comprises encoding mail-piece specific identification information, and wherein said computer processor is further configured to forecast a second savings total for said to be obtained indicia based on using a different delivery service provider.” Even if claim 24 recites an abstract idea, claim 24 integrates the abstract idea into a practical application of enhancing a security and accountability of a mail delivery system by “encoding mail-piece specific identification information, wherein the usage information includes delivery service performance data corresponding to the mail-piece.” Thus, claim 24 is patent-eligible, at least pursuant to MPEP § 2106.04(d).
In response to Applicant’s arguments, the Examiner respectfully disagrees.  Applicant’s dependent claim further limit the abstract idea and do not provide an inventive concept.  For instance, in regards to dependent claims 21, 24, and 25, the limitations of ”forecast a second savings total” and “analyze said usage information” are mental processes as they are concepts performed in the human mind (e.g. observations, evaluations, judgments, and Opinions).  .

Claim Rejections – 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 20-21 and 24-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  

Step 1
Claims 20-21 and 24-32 are directed to a system (i.e., a machine).  Therefore, claims 20-21 and 24-32 all fall within the one of the four statutory categories of invention.

Step 2A Prong 1
Independent claim 20 recites store a database of addresses known to exist and be accurate; aggregate a first set of shippers of a plurality of shippers to form a first group of shippers; cleanse one or more addresses associated with a plurality of postal items based on the databasgenerate postage indicia for said plurality of postal items mailed by said plurality of shippers based at least in part on the one or more addresses and cleansed addresses, wherein each postage indicium of the generated postage indicia comprises an intelligent barcode, and wherein generation of each intelligent barcode comprises encoding information identifying a particular shipper of the plurality of shippers into the intelligent barcode for each postal item of said plurality of postal items; track usage information about said plurality of postal items based on each postage indicium generated for said plurality of shippers by said facilitator system, wherein said usage information is tracked based on shipper identifying information encoded into said intelligent barcode of each postage indicium and scans of said plurality of postal items during delivery of said plurality of postal items by one or more delivery service providers, wherein the usage information comprises information associated with said postage indicia used by said plurality of shippers to mail each postal item of said plurality of postal items; 42917198.1-2-Application No. 14/286,222Docket No.: STAP.PO052US.C1/1000205036Reply to Office Action of April 16, 2020track a delivery service quality from multiple address points associated with one or more postal items of said plurality of postal items based on data collected during said scans of said intelligent barcode during said delivery of said plurality of postal items; generate a forecast indicating a savings total for the obtained indicia based on a higher discount postage rate, wherein said forecast is further based on a future discount postage rate; create customized rate tables for said plurality of shippers based on said tracked usage information, whereindetermine, based on said tracked usage information and on said customized rate table, a total savings accumulated by obtaining postage indicia at a first discounted postage rate, wherein said first discounted postage rate is a rate that costs less than a normal postage rate charged by a delivery service provider to other shippers, identify a threshold number of additional postage indicia that must be obtained by said shipper in order to obtain a higher discounted postage rate; determine a shipping strategy for said shipper that indicates future shipping tasks to be completed by different shippers of said plurality of shippers to achieve said higher discount rate, wherein said shipping strategy identifies one or more delivery service providers for said future shipping tasks and a timing criteria for completing said future shipping tasks; and maintain a plurality of trusted accounts for purchasing postage value in accordance with rates specified in said custom rate tables, the plurality of postage accounts including a first trusted account corresponding to said first set of shippers and including a plurality of records, each record of said plurality of records corresponding to a different shipper of said first set of shippers, wherein said plurality of postage accounts includes additional postage accounts corresponding to other shippers of said plurality of shippers that are not included in said first set of shippers; and display said total savings, said threshold, said customized rate table, said forecasted savings, and said shipping strategy to42917198.1-3 -Application No. 14/286,222Docket No.: STAP.PO052US.C1/1000205036Reply to Office Action of April 16, 2020 said plurality of shippers, wherein each shipper interacts with said interactive graphical user interface to generate said forecasted savings and said shipping strategy, wherein, for a particular shipper, information presented via the graphical user interface is determined based on shipping activity of said particular shipper, and wherein, when said particular shipper is part of said first set of shippers, said information presented to said particular shipper includes at least some information determined based on shipping 
	The claims as a whole recite a method of organizing human activity.  The limitations of independent claim 20 of “store a database of addresses known to exist and be accurate”; “aggregate a first set of shippers of a plurality of shippers to form a first group of shippers”; “cleanse one or more addresses associated with a plurality of postal items…”;  ; “track usage information about said plurality of postal items…”; “track a delivery service quality from multiple address points associated with one or more postal items…”; “42917198.1-2-Application No. 14/286,222Docket No.: STAP.PO052US.C1/1000205036Reply to Office Action of April 16, 2020generate a forecast indicating a savings total…”; “create customized rate tables for said plurality of shippers…”; ”determine, based on said tracked usage information and on said customized rate table, a total savings…”; “ maintain a plurality of trusted accounts for purchasing postage value…”; and “display said total savings…”, as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitations by commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and/or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) but for the recitation of generic computer components.  
Furthermore, the “identify a threshold number of additional postage indicia…”; and “determine a shipping strategy for said shipper that indicates shipping tasks…” limitations of claim 20 are also “mental processes” as the limitations may be practically performed in the human mind.  The mere recitation of a generic computer (“system,” “facilitator system,” “computer processor,” “an address database,” and “interactive graphical user interface” of claim 20) does not take the claim out of the Mental Process grouping.  Thus, the claims recite an abstract idea.
 	
Step 2A Prong 2
The judicial exception is not integrated into a practical application.  In particular, claim 20 recites the additional elements, “a system,” “computer processor,” “an address database,” and “interactive graphical user interface” to perform the store, aggregate, cleanse, generate, track, track, generate, create, determine, identify, determine, maintain, and display steps.  The claimed computer components are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea (i.e. as a generic processor performing a generic computer function of the store, aggregate, cleanse, generate, track, track, generate, create, determine, identify, determine, maintain, and display) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  
	Further, in regards to the “computer processor…generate postage indicia for said plurality of postal items…comprises an intelligent barcode…encoding information…; and scans of said plurality of postal items…”, the “generating,” “encoding,” and “scan” steps are recited at a high level of generality (i.e. as a means of ….The computer processor/system that performs the generate, encoding, and scan steps is also recited at a high level or generality, and merely automates the generate, encoding, and scan steps. 
	Each of the additional limitations is no more than mere instructions to apply the exception using generic computer components (address database, computer processor, computer, and interactive graphical user interface).  The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component.  Simply implementing an abstract idea on a generic computer is not a practical application of the abstract idea.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application.  The claims are directed to an abstract idea.    

Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as noted previously, the claims as a whole merely describes how to generally “apply” the abstract idea in a computer environment.  Further, the “generating,” “encoding,” and “scan” steps have been re-evaluated and determined to be well-understood, routine, conventional activity in the field because the computer processor/system is generic and generating, encoding, and scan[ning] indicia/barcodes with the computer processor is well understood, routine, and conventional because the specification has demonstrated the processor/system (including general purpose/general computing printers and scanners) that can be used for generating, encoding, and scanning as described in para ([0088]-[0090]). For these reasons, there is no inventive concept. Thus, even when viewed as a whole, nothing in the claims add significantly more (i.e. inventive concept) to the abstract idea.  The claims are ineligible.  
As per dependent claim 21, the recitations of “prevent a cleansed address from being converted to a non-cleansed address” and “display said forecasted second savings total” is further directed to a method of organizing human activity while “forecast a second  savings total…”  is further directed to a mental process as described in claim 20.  For the reasons described above with respect to claim 20, this judicial exception is not meaningfully integrated into practical application, or significantly more than the abstract idea.  
As per dependent claim 24, the recitations “forecast a second savings total…” is further directed to a mental process as described in claim 20.  For the reasons described above with respect to claim 20, this judicial exception is not meaningfully integrated into practical application, or significantly more than the abstract idea.  The limitations of “encoding mail-piece specific identification information” is further directed to economic practices and using a marking affixed to the outside of a mail object to communicate information about the mail object, i.e., the sender, recipient, and contents of the mail object, Secured Mail Solutions LLC v. Universal Wilde, Inc.) is merely directed towards the narrowing of the abstract idea previously identified in independent Claim 20, and hence is directed towards the same abstract idea, a method of organizing human activity.  Similar to above, the “encoding” limitation is not significantly more.
As per dependent claim 25, the recitations of “analyze said usage information…” and “create, for shipper, a customized rate table… ,“ is further directed to a mental process and method of organizing human activity, respectively, as described in claim 20.  For the reasons described above with respect to claim 20, this judicial exception is not meaningfully integrated into practical application, or significantly more than the abstract idea.  
As per dependent claim 26, the recitation of “create said customized rate table… “, is further directed to a method of organizing human activity, as described in claim 20, respectively.  For the reasons described above with respect to claim 20, this judicial exception is not meaningfully integrated into practical application, or significantly more than the abstract idea.
As per dependent claim 27, the recitation of “display said customized rate table… “, is further directed to a method of organizing human activity, as described in claim 20, respectively.  For the reasons described above with respect to claim 20, this judicial exception is not meaningfully integrated into practical application, or significantly more than the abstract idea.
As per dependent claims 28 and 30, the limitations merely narrow the previously recited abstract idea limitations.  Dependent claim 28 recites first discount rate applies to items shipped up to a first threshold.  Dependent claim 30 recites first discount rate comprises an immediate discount.  For the reasons described above with respect to claim 20, this judicial 
As per dependent claim 29, the recitation “provide a second discounted postage rate…” is further directed to a method of organizing human activity as described in claim 20.  For the reasons described above with respect to claim 20, this judicial exception is not meaningfully integrated into practical application, or significantly more than the abstract idea.  
As per dependent claim 31, the recitation “charge a fee …” is further directed to a method of organizing human activity as described in claim 20.  For the reasons described above with respect to claim 20, this judicial exception is not meaningfully integrated into practical application, or significantly more than the abstract idea.  
As per dependent claim 32, the recitation of “provides information about discount programs…“, is further directed to a method of organizing human activity, as described in claim 20, respectively.  For the reasons described above with respect to claim 20, this judicial exception is not meaningfully integrated into practical application, or significantly more than the abstract idea. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDA A. NELSON whose telephone number is (571)272-7076.  The examiner can normally be reached on Monday-Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Please address mail to be delivered by the United States Postal Service (USPS) as follows: 
Commissioner of Patents and Trademarks
Washington, D.C. 20231

Or faxed to: (571) 273-7076 [Informal/Draft Communications, labeled
"PROPOSED" or "DRAFT"]
 	Hand delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314

/F.A.N/Examiner, Art Unit 3628   

/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        
March 24, 2021